    Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 1 of 15 PageID #:179




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

                                                 )
  UNITED STATES OF AMERICA,
                                                 )
                                                 )
            Plaintiff,                           )
                                                 )   No. 20 CR 313
           v.
                                                 )
                                                     Judge Virginia M. Kendall
                                                 )
  JEROME LUCKEY,                                 )
            Defendant.                           )
                                                 )
                                                 )

                           MEMORANDUM OPINION AND ORDER

       Defendant Jerome Luckey is charged with being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). This charge resulted from an encounter with Illinois State

Troopers on January 8, 2020. Illinois State Troopers first viewed a video of Luckey showing off

a black semi-automatic handgun in his waistband and smoking suspected cannabis while they were

using open-source social media on the Snapchat application.,. Using the geolocation data from

the social media site which is also publicly available, the Troopers drove to the area where they

suspected Luckey to be, saw him, approached him, and recovered a firearm that turned out to be

the same firearm he displayed on social media. Luckey moves to suppress all evidence obtained

as a result of the encounter arguing that the search and seizure was unreasonable. (Dkt. 17).

       On October 27, 2020, this Court held an evidentiary hearing and heard testimony from the

involved Illinois State Troopers and Brenette Simmons, Luckey’s girlfriend who was not present

when the events in question transpired. The parties were then given an opportunity to submit post-

hearing briefing. After a review of the testimony, and evidence presented at the hearing, the Court

credits the Troopers' version of events, and denies Luckey’s motion.

                                           Page 1 of 15
    Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 2 of 15 PageID #:180




                                        BACKGROUND

       At the evidentiary hearing, the Court heard from Illinois State Troopers Matt Szluka and

Kevin Weber, and Brenette Simmons. Their testimony was as follows:

       I.      Luckey’s Social Media Activities

       On Wednesday, January 8, 2020, Illinois State Trooper Matt Szluka, reviewed publicly

accessible videos posted to the Snapchat application in the vicinity of his patrol. Dkt. 24 at 11-12.

Around 2:30 p.m., Trooper Szluka viewed an open-source Snapchat video (“Snapchat Video 1”)

of an individual who lifted his shirt, displaying a black semiautomatic handgun concealed in his

waistband. Id., at 12–13, 15. Snapchat Video 1 was timestamped 1:59 p.m. and was labelled

“Luckey’s Wednesday.” Id. at 15–16. The individual in Snapchat Video 1 was wearing a white

T-shirt, a Gucci-type belt, white pants, and Timberland boots. Id. at 16. Snapchat geo-location

data, which is also publicly available, showed that Snapchat Video 1 was posted at approximately

the 16700 block of Artesian Avenue, in Hazel Crest, Illinois. Id. at 13. Trooper Szluka alerted his

colleague Trooper Kevin Weber to Snapchat Video 1 through their in-car computer system. Id. at

16. Troopers Szluka and Weber were stationed at the State Tollway Plaza, a few blocks away

from the filming location of Snapchat Video 1. Id. at 13, 49.

       Approximately 15 to 20 minutes later, around 2:45 to 2:50 p.m., Trooper Szluka observed

a second Snapchat video, (“Snapchat Video 2”), also entitled “Luckey’s Wednesday,” which

showed a man smoking and wearing a white T-shirt, Gucci-style belt, white pants, and Timberland

boots, the same clothing as in Snapchat Video 1. Id. at 17. Snapchat Video 2 was also geo-tagged

from the same location as Snapchat Video 1 and had a timestamp of 2:40 p.m. Id. at 17, 19.

Trooper Szluka and Trooper Weber both testified that based on their training and experience, they




                                            Page 2 of 15
    Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 3 of 15 PageID #:181




believed the man was smoking a blunt of cannabis. Id. at 17, 48. Trooper Szluka positively

identified the individual depicted in Snapchat Video 2 as Jerome Luckey in court. Id. at 18.

        Trooper Szluka and Trooper Weber subsequently met up in-person and reviewed Snapchat

Video 1 and Snapchat Video 2. Id. at 19, 47–49. The Troopers set out to determine whether the

armed individual legally possessed the firearm. Id. at 19. Troopers Szluka and Weber patrolled

the area where Snapchat Videos 1 and 2 were posted, a two-block radius around 168th and Artesian

Avenue. Id. The Troopers knew the neighborhood to be a moderate to high crime area due to

their training and experience working in that area for the prior two years. Id. at 20, 49–50.

        II.      The Troopers Approach of Luckey

        Trooper Szluka patrolled in a public park just west of the 16700 block of Artesian Avenue.

Id. at 22–23. At approximately 3:30 p.m., Trooper Szluka saw a man, identified in court as Luckey,

wearing the same clothes he was wearing in Snapchat Videos 1 and 2. Id. at 22, 36. Trooper

Szluka observed Luckey walk to the driver’s-side door of a silver Chevy Impala parked on the

driveway north of a residence on Artesian Avenue, 16792 Artesian Avenue (the “Artesian

Residence”). Id. at 23–24. 1 Trooper Szluka then saw Luckey open the door of the Impala. Id. at

38. Trooper Szluka informed Trooper Weber through their car-to-car radio that he had seen the

individual in the Snapchat video, Luckey, in the front yard of the address 16792 Artesian Avenue,

by the driver’s-side door of a silver Chevy Impala. Id. at 51. Trooper Szluka then drove with his

sirens off through the public park and around the row of residences towards the Artesian

Residence. Id. at 23.

        When Trooper Szluka contacted Trooper Weber, Trooper Weber was approximately four

to five houses south of the Artesian Residence. Id. at 51. Trooper Weber observed Luckey


1
 Brenette Simmon’s, Luckey’s girlfriend, rented the Artesian Residence at the time and Luckey would stay over
roughly three to four times a week. Id. at 85

                                                 Page 3 of 15
    Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 4 of 15 PageID #:182




standing by the driver’s side door of a Chevy Impala and identified the him as the individual in the

Snapchat Videos based on his clothing, which was a white t-shirt, white pants, and brown

Timberland-style shoes. Id. at 52. The Chevy Impala was parked a foot or two west of the public

sidewalk and the driver’s door was open. Id. at 24–25; 52. Trooper Weber positively identified

Luckey in court during the suppression hearing as the armed individual from the Snapchat Videos.

Id. at 52. Trooper Weber parked his car in front of the Artesian Residence, exited his car, and

approached Luckey. Id. at 56. As Trooper Weber approached, Luckey’s back was facing him. Id.

Based on the Snapchat videos, Trooper Weber believed that Jerome Luckey was armed, but did

not know whether Luckey was a previously convicted felon or whether Lucky had a valid

concealed carry license. Id. at 50, 55. Trooper Weber also did not know if Luckey was under the

influence of marijuana, but was aware that Illinois’s concealed carry law, 430 ILCS 66/70(d)

prohibits individuals from being under the influence of drugs while carrying a concealed firearm.

Id. at 50.

        Trooper Weber approached Luckey without backup from Trooper Szluka because he

wanted to use the element of surprise and was concerned that Luckey could have entered the car,

fled the scene, or ran back in the house. Id. at 57. Trooper Weber stated that his State Police

training taught him to approach individuals if he believed they are armed with a firearm with

caution and to issue clear, direct orders. Id. at 46. Trooper Weber identified himself by stating,

“This is the Illinois State Police” and instructed Luckey to “Show me your hands.” Id. at 56, 72.

Trooper Weber instructed Luckey to show his hands because he believed Luckey was armed. Id.

at 56. Rather than show his hands, Luckey did not immediately respond to Trooper Weber’s

instructions and instead immediately reached into his waistband with his right hand and pulled a

firearm out. Id. at 57–58, 73, 79–80.



                                            Page 4 of 15
    Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 5 of 15 PageID #:183




       Trooper Weber clearly saw the black handgun Luckey pulled from his waistband. Id. at

80. Trooper Weber saw Luckey then toss the handgun on the driver’s-side seat of the Chevy

Impala, though the open door of the car. Id. at 58. Trooper Weber stated he found this behavior

suspicious, concluding that Luckey “did not want to be caught in possession of the firearm.” Id.

at 59–60. In response to Luckey’s actions, Trooper Weber pulled his own firearm and reinstructed

Luckey to show his hands, told him to keep his hands raised, and then verbally directed him away

from the vehicle and the handgun, which was accessible. Id. at 60. Trooper Weber then placed

Luckey in handcuffs, in the front lawn of the house. Id. at 60–61. Trooper Weber detained Luckey

for safety because of Luckey’s failure to show his hands and because he pulled his firearm from

his waistband and tossed it into the Chevy Impala. Id. at 61, 80.

       III.    Retrieval of Luckey’s Firearm

       After Trooper Weber placed Luckey in handcuffs, the firearm was still on the driver’s seat

of the Chevy Impala with the car door open, which presented a safety concern to Trooper Weber

because the gun was easily accessible and he did not know if the gun was loaded. Id. at 60–61,

63. While Trooper Weber was detaining Luckey, three individuals exited the front door of the

Artesian Residence and were approximately 10 feet away from the gun in the Impala. Id. at 26-

27, 62. Trooper Szluka, who had arrived at the residence by this time, ordered those individua ls

to go back inside, which they did. Id. at 26, 27. Trooper Weber testified that he was trained to

ensure safety when interacting with armed individuals by making sure that any firearms on the

scene were cleared and out of reach of any individuals on the scene and he went to the Chevy

Impala and saw the gun on the driver’s seat in plain view. Id. at 46, 63. Troopers Weber and

Szluka believed they had an immediate need to retrieve the firearm for safety reasons. Id. at 28,

64. Trooper Weber subsequently reached into the open door of the Chevy Impala and retrieved



                                           Page 5 of 15
     Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 6 of 15 PageID #:184




the firearm, which was a black .380 caliber Smith & Wesson with night sights, matching the

appearance of the gun in Snapchat Video 1. Id., at 63–64; 81–82. Trooper Weber did not search

any other part of the car aside from an immediate search of the driver’s side area. Id. at 64. Trooper

Weber reached in the open door of the Chevy Impala and retrieved the firearm. Id. at 63.

         Trooper Szluka asked Luckey if he had a concealed carry license or a Firearm Owner

Identification card and Luckey responded that he did not. Id. at 27, 40–41. Trooper Weber was

retrieving the gun and did not hear this conversation. Id. at 76, 81. After securing the gun, Trooper

Weber made the firearm safe by removing the magazine and ensuring there were no rounds in the

chamber. Id. at 30. Troopers Szluka and Weber then brought Luckey to Trooper Weber’s patrol

car, conducted a custodial search of Luckey, and placed him in the patrol car for transport. Id. at

28. Trooper Weber also read Luckey his Miranda rights. Id. at 65. During later questioning ,

Luckey admitted that he was a convicted felon and admitted to his possession of the firearm. Id.

at 65. Luckey claimed that he was placing the firearm in the Chevy Impala for his girlfriend, but

his girlfriend testified that she was unaware that Luckey had a gun and denied asking him to place

it in the vehicle. Id. at 66, 87–89.

                                                   DISCUSSION

         Defendant raises two main arguments in his Motion to Suppress. Luckey argues first that

the search was illegal because the “Illinois State Troopers recovered evidence, including a firearm,

from an area over which Jerome Luckey had a reasonable expectation of privacy.” (Dkt. 17 at ¶

7). Second, Luckey argues that the search and seizure were without objective justification ,

probable cause, or reasonable suspicion. 2 As discussed further below, because the search and


2
  The Court notes that Luckey does not dispute that the Troopers were justified in investigating the potential crime
based off Luckey’s Snapchat videos. Luckey writes, “[o]f course, the Troopers are entitled to investigate the
lawfulness of an act of possessing a firearm,” and “the zeal and diligence of the officers in ferreting out potential crime
was commendable…” (Dkt. 28 at 8, 9).

                                                      Page 6 of 15
     Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 7 of 15 PageID #:185




seizure were justified under Terry v. Ohio, 392 U.S. 1 (1968) and because Luckey’s arrest was

justified by probable cause, Luckey’s Motion to Suppress is denied.

I.     Luckey Had No Reasonable Expectation of Privacy

       Luckey’s first grounds for suppression is that he had a reasonable expectation of privacy

at the Artesian Residence, the home where his girlfriend, Brenette Simmons, lived and where he

claims he stayed several nights a week.

        It is undisputed that both Troopers first observed Luckey while standing in the driveway

of the Artesian residence next to the silver Chevy Impala. Dkt. 24 at 23–25; 52. Additionally, the

initial Terry stop of Luckey, the observation and retrieval of Luckey’s firearm from the Chevy

Impala, and Luckey’s subsequent arrest all took place outside of the Artesian Residence in the

driveway. Id. at 58, 60–61. Putting aside the fact that Luckey does not lease, own, or live at the

Artesian Residence, Luckey had no reasonable expectation of privacy because “[p]rivate

driveways generally are deemed public places for Fourth Amendment purposes.” Kmetz v. Zenz,

215 F.3d 1330 (7th Cir. 2000); see also United States v. French, 291 F.3d 945, 953 (7th Cir.

2002)(“…public drives, sidewalks, or walkways are not within the curtilage of the home when

they are not enclosed by a gate or fence); Bleavins v. Bartels, 422 F.3d 445, 454–55 (7th Cir. 2005)

(“generally, there is no expectation of privacy in a driveway, particularly where…it is open to

observation and use by the public”); United States v. Evans, 27 F.3d 1219 (7th Cir.1994) (FBI

agent with open view of the interior of defendant's home from the defendant's driveway had not

made his observation from within the home's curtilage).

       Because Luckey was observed in the driveway, he had no reasonable expectation of

privacy. Even if the subsequent Terry stop, which, as discussed below, was justified by reasonable

suspicion, had occurred in the curtilage of Simmons’s home, the Fourth Amendment allows



                                            Page 7 of 15
    Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 8 of 15 PageID #:186




justified Terry stops to occur in the curtilage of an individuals’ home. See United States v.

Richmond, 924 F.3d 404, 412 (7th Cir. 2019) (finding a lawful Terry search on defendant’s front

porch after officers suspected defendant had a firearm). Given that Luckey was observed and

stopped in the driveway, which is deemed a public place, he had no reasonable expectation of

privacy.

       Luckey also suggests that he had a reasonable expectation of privacy in the Chevy Impala,

a vehicle owned by Simmons. Luckey claims he had a reasonable expectation of privacy in the

Impala because he drove it regularly with permission, kept his cigarettes there, and he discarded

his firearm there when confronted by the police. Yet the primary issue with this argument is that

the Troopers did not search the vehicle for the firearm within the meaning of the Fourth

Amendment. The door to the vehicle was open and the Troopers could see the gun in plain view.

Dkt. 24 at 60–61, 63. The Plain View doctrine holds that “there is no legitimate expectation of

privacy … shielding that portion of the interior of an automobile which may be viewed from

outside the vehicle by either inquisitive passersby or diligent police officers.” United States v.

Williams, 495 F.3d 810, 815 (7th Cir. 2007) (citing Texas v. Brown, 460 U.S. 730, 740 (1983));

United States v. Ware, 914 F.2d 997, 1000 (7th Cir. 1990) (“there is no expectation of privacy and

thus no ‘search’ when a person merely observes something through an automobile window”).

Additionally, as discussed further below, the search for the firearm was justified by reasonable

suspicion the Terry stop.




                                           Page 8 of 15
      Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 9 of 15 PageID #:187




II.     Luckey’s Search and Seizure was Justified by Terry

        Luckey next argues that his search and seizure occurred without objective justification ,

reasonable suspicion or probable cause. Terry “authorizes a brief investigatory detention of an

individual whom the police reasonably suspect, based on specific and articulable facts, of engaging

in criminal activity.” U.S. v. Snow, 656 F.3d 498, 500 (7th Cir. 2011). Reasonable suspicion “is

more than a hunch but less than probable cause and considerably less than preponderance of the

evidence.” Id. (quoting Jewett v. Anders, 521 F.3d 818, 823 (7th Cir. 2008)) (internal quotation

marks omitted). Whether suspicion of criminal activity is reasonable calls for “an objective inquiry

into all of the circumstances known to the officer at the time he stopped the defendant, including

information relayed to him by fellow officers and police dispatchers.” Id. Some factors courts

look at include the “experience of the law enforcement agent and the behavior and characteristics

of the suspect” and whether the location of the stop is a “high crime area.”” United States v.

Jackson, 300 F.3d 740, 746 (7th Cir. 2002) (citations omitted).

        Luckey argues that he was seized when Trooper Weber entered onto the property, “snuck

up from behind him,” announced he was Illinois State Police, and then commanded him to show

his hands, which prompted Luckey to retrieve the firearm from his waistband and drop it on the

seat of the Chevy. (Dkt. 28 at 6–7). As Defendant recognizes, “a person has been ‘seized’ within

the meaning of the Fourth Amendment only if, in view of all of the circumstances surrounding the

incident, a reasonable person would have believed that he was not free to leave. Examples of

circumstances that might indicate a seizure, even where the person did not attempt to leave, would

be the threatening presence of several officers, the display of weapon by the officer, some physical

touching of the person of the citizen, or the use of language or tone of voice indicating that



                                            Page 9 of 15
   Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 10 of 15 PageID #:188




compliance with the officer’s request might be compelled.” U.S. v. Mendenhall, 446 U.S.544, 554

(1980); see also California v. Hodari D., 499 U.S. 621, 626 (1991) (“an arrest requires either

physical force…or, where that is absent, submission to the assertion of authority”).

       Defendant argues that he was seized when Trooper Weber initially entered onto the

property and instructed Luckey to show his hands, but then admits in the same sentence that he

did not comply with Trooper Weber’s order to show his hands, instead pulling the firearm from

his waistband and dropping it into the Chevy Impala. This definitively undermines Luckey’s

argument he was seized at the time Trooper Weber stepped onto the property. United States v.

Griffin, 652 F.3d 793, 798 (7th Cir. 2011) (“a ‘show of authority’ alone is insufficient; an officer’s

show of authority becomes a seizure only if the person at whom it is directed actually submits to

that authority.”) That Luckey did not feel compelled to listen to Trooper Weber’s instruction

indicates that he was not seized.

       Instead, the Terry stop commenced once Trooper Weber drew his firearm, instructed

Luckey to step away from the vehicle, and handcuffed Luckey. The question then, is whether the

Terry stop was justified by reasonable suspicion under the circumstances. Snow, 656 F.3d at 500.

Here, Trooper Weber had seen Luckey in possession of a firearm, thought it suspicious that Luckey

would toss his firearm away, was aware that this was a moderate to high crime area, and was

further aware that Luckey, who was armed, had been smoking something that appeared to be

cannabis, based on the public Snapchat video Luckey had posted within the hour. Dkt. 24at 59–

61; 80. The totality of the circumstances described justifies that Trooper Weber acted with

reasonable suspicion as all of these factors are lawful considerations accepted by courts. See e.g.

Snow, 656 F.3d at 500; Jackson, 300 F.3d at 746 (7th Cir. 2002). Although he did not know at the

time that Luckey was a convicted felon, he had observed him just minutes before smoking a



                                            Page 10 of 15
   Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 11 of 15 PageID #:189




“blunt” or what he believed was cannabis and it would be have been illegal to possess the gun

while under the influence of drugs. Law enforcement officers are trained to take into account all

of the circumstances they are facing in order to determine if illegal actions are taking place and the

Terry stop is exactly the tool that officers may legally use to meet that goal.

       Once the officer had received no compliance from Luckey, the situation became more

dangerous. When Luckey pulled the gun from his waistband rather than placing his hands in the

air, he was fortunate that the officer remained restrained and did not shoot. The situation was

extremely dangerous at that point. It was perfectly appropriate for the officers to search the car

once the weapon was thrown inside of it.      Searches of the arrestee and the immediate area are

allowed by Terry because the arrestee, “who may not himself be armed, may be able to gain access

to weapons to injure officers or others nearby, or otherwise to hinder legitimate police activity.”

Richmond, 924 F.3d at 413; see also United States v. Vaccaro, 915 F. 3d 431, 437 (7th Cir. 2019)

(upholding Terry search of defendant’s car for weapons because officers believed that defendant

could gain immediate control of weapons in the vehicle, despite the fact that defendant was

handcuffed). However, the search is a serious intrusion so it “must ‘be confined in scope to an

intrusion reasonably designed to discover guns, knives, clubs or other hidden instruments for the

assault of the police office.” Id. at 414 (citing Jackson, 300 F.3d at 746). Therefore, under Terry,

an officer may conduct a protective search for weapons of an individual’s person, “and area within

his control,” if “‘a reasonably prudent man in the circumstances would be warranted in the belief

that his safety or that of others was in danger.’” Id. (quoting Cady v. Sheahan, 467 F.3d 1057,

1061–62 (7th Cir. 2006)).

       As discussed above, Trooper Weber had reasonable suspicion to conduct his initial Terry

stop. The subsequent search and recovery of the gun were also justified by Terry because Trooper



                                            Page 11 of 15
      Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 12 of 15 PageID #:190




Weber viewed the gun, knew that Luckey could retrieve the gun, and there were three individua ls

who exited the Artesian residence and were standing within 10 feet of the gun. Dkt. 24 at 64.

Trooper Weber testified that he thought he needed to retrieve the gun immediately “for safety for

myself and safety for passer-bys and anyone within the community.”                        Id. Under Terry, the

recovery of Luckey’s firearm was justified because the gun was in an area within Luckey’s control.

Further, Trooper Weber was justified because he acted as a reasonably prudent person by fearing

for his safety as there was a firearm within reach of third-parties. 3

IV.      Probable Cause Existed to Arrest Luckey and to Search the Vehicle

         Finally, the Government argues the Troopers had sufficient probable cause to arrest

Luckey. As discussed above, the Trooper’s initial questioning and detaining of Luckey was

justified under Terry. The Government argues the Terry stop did not transform fully until an arrest

until the officers brought Luckey to the patrol car for transport. The question of whether a Terry

stop has turned into an arrest is a fine line: “[s]ubtle, and perhaps tenuous, distinctions exist

between a Terry stop, a Terry stop rapidly evolving into an arrest and a de facto arrest” and given

this, there is no “litmus-paper test for determining when a seizure exceeds the bounds of an

investigative stop” and becomes an arrest.” United States v. Tilmon, 19 F.3d 1221, 1224 (7th Cir.

1994) (internal citations and quotations omitted).            An officer has probable cause to arrest “if he

has reason to believe, in light of the facts known at the time, that the suspect has committed or is

about to commit a crime.” Gonzalez v. Village of W. Milwaukee, 671 F.3d 649, 655 (7th Cir. 2012)



3
 The Court notes that Trooper Weber’s recovery of Luckey’s firearm was also justified by exigent circumstances. A
court “evaluates a claim of exigent circumstances from the perspective of the police officer at the scene to determine
whether the police had a reasonable belief that there was a compelling need to act quickly and that there was no time
to obtain a warrant. Exigent circumstances exist when there is a reasonable belief by police that their safety, or the
safety of the public, may be threatened. United States v. Webb, 83 F.3d 913, 916 (7th Cir. 1996). Here, Luckey tossed
his firearm into an open vehicle parked in the driveway, close to the house where three bystanders emerged. The
vehicle was also located close to the public sidewalk. Although Trooper Weber’s recovery was thoroughly justified
under Terry, he would also have been justified by exigent circumstance.

                                                   Page 12 of 15
   Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 13 of 15 PageID #:191




(citing Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008)).          As the name itself suggests,

“probable cause deals not with hard certainties but with probabilities.” Abbott v. Sangamon

County, 705 F.3d 706, 714 (7th Cir. 2013) (citing Illinois v. Gates, 462 U.S. 213, 231 (1983)).

“Determining whether an officer had probable cause to arrest entails a purely objective inquiry;

the officer's subjective state of mind and beliefs are irrelevant.” Id. (citing Whren v. United States,

517 U.S. 806, 813 (1996)). Probable cause is ultimately a “fluid concept based on common-sense

interpretations of reasonable police officers as to the totality of the circumstances at the time of

arrest.” United States v. Shields, 789 F.3d 733, 746 (7th Cir. 2015) (quoting United States v. Breit,

429 F.3d 725, 728 (7th Cir. 2005)

          Trooper Weber had probable cause that Luckey illegally possessed the firearm at the time

he witnessed Luckey toss the firearm into the Chevy Impala and was therefore authorized to make

the subsequent arrest. A defendant’s toss of a gun in response to the presence of law enforcement

is sufficient to create probable cause that defendant did not legally possess the firearm. See e.g.

United States v. Williams, 333 Fed. App’x 127, 128 (7th Cir. 2009) (“once the officers saw the gun

thrown, they had probable cause to make an arrest”); United States v. Sawyer, 224 F.3d 675 (7th

Cir. 2000) (as long as [the officer] reasonably believed there was a substantial chance that the

object [defendant] dropped was a firearm, he had probable cause to arrest [defendant].”          Here,

Trooper Weber had reasonable suspicion that Luckey possessed a firearm based on his Snapchat

videos.     When Trooper Weber approached Luckey, Luckey immediately drew his firearm and

tossed it into the Chevy Impala and refused to comply with Trooper Weber’s order to show his

hands. Dkt. 24 at 58 – 60, 80. Trooper Weber had a clear view of all of this. Id. at 80.          The

throwing of the gun in response to Trooper’s Weber command gave rise to probable cause to

authorize Luckey’s arrest because that action suggested that Luckey either had committed or was



                                            Page 13 of 15
   Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 14 of 15 PageID #:192




about to commit a crime. Gonzalez, 671 F.3d at 655. Additionally, Trooper Weber had probable

cause that Luckey violated 625 ILCS 5/11- 203, which prohibits a person from willfully failing or

refusing to comply with any lawful order or direction of any police officer due to Luckey’s failure

to immediately show his hands when instructed. See Atwater v. City of Lago Vista, 532 U.S. 318,

354 (2001) (“If an officer has probable cause to believe that an individual has committed even a

very minor criminal offense in his presence, he may, without violating the Fourth Amendment,

arrest the offender.”)

       The probable cause that Luckey illegally possessed the firearm also justified the search of

the vehicle. After witnessing Luckey throw the gun into the Chevy Impala, Trooper Weber

retrieved the firearm and did not search any other part of the vehicle except the immediate driver’s

side area. Dkt. 24 at 63–64. This search was limited and was also justified as a protective search

under Terry. The search was additionally supported by the automobile exception. The automobile

exception “permits the police to search a vehicle if there is probable cause to believe it contains

evidence of criminal activity.” United States v. Charles, 801 F.3d 855, 860 (7th Cir. 2015); see

also United States v. Reaves, 796 F.3d 738 (7th Cir. 2015) (Under the automobile exception, law

enforcement officers “do not need a warrant to search a vehicle when they have probable cause to

believe it contains evidence of criminal activity”)(citations omitted). When probable cause exists

to search a vehicle, the authority to search “encompasses any area of the vehicle where evidence

of the crime might be found,” including “containers within the vehicle that could hold such

evidence.” Charles, 801 F.3d at 860.

       Trooper Weber witnessed Luckey throw the gun into the vehicle after he approached and

announced himself. Dkt. 24 at 56–58, 73, 79–80. Trooper Weber had probable cause that Luckey

did not lawfully possess the gun and that the Chevy Impala contained evidence, i.e. the gun, of



                                           Page 14 of 15
   Case: 1:20-cr-00313 Document #: 31 Filed: 01/27/21 Page 15 of 15 PageID #:193




Luckey’s crime. The totality of the facts and circumstances created probable cause that the firearm

was in Luckey’s car and justified a warrantless search of the car.

       Finally, Trooper Szluka testified that while Trooper Weber was securing the firearm from

the Chevy Impala, he asked Luckey if he had a concealed carry license or a Firearm Owner

Identification Card and Luckey responded that he did not. Dkt 24 at 27, 40–41. This provided

further probable cause to make an arrest. Under the totality of the circumstances, and in light of

the fact that the Troopers had probable cause that Luckey had committed a crime, Trooper Szluka

placed Luckey under arrest.

                                         CONCLUSION

       For the foregoing reasons, the Court concludes that the stop and seizure of Luckey was

lawful under the Fourth Amendment. Luckey’s Motion to Suppress [Dkt. 17] is therefore denied.




                                             ____________________________________
                                             Virginia M. Kendall
                                             United States District Judge
Date: January 27, 2021




                                           Page 15 of 15
